NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDWIN LOPEZ-MENDEZ,                              No.   16-70642

                Petitioner,                      Agency No. A095-756-777

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 16, 2018**


Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Edwin Lopez-Mendez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency's continuous physical presence determination, Gutierrez v. Mukasey,

521 F.3d 1114, 1116 (9th Cir. 2008), and review de novo questions of

law, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Lopez-

Mendez failed to establish the requisite ten years of continuous physical presence

for cancellation of removal, where the record contains a signed Form I-826 and he

has not shown that his acceptance of administrative voluntary departure in lieu of

removal proceedings was not knowing and voluntary. See 8 U.S.C. §

1229b(b)(1)(A); Gutierrez, 521 F.3d at 1117-18 (requiring some evidence that the

alien was informed of and accepted the terms of the voluntary departure

agreement). Lopez-Mendez’s testimony does not compel a contrary conclusion,

where he was given an opportunity to read the Form I-826 before signing it and

where he has not shown that the representations of immigration officials were

inaccurate or misleading. Cf. Ibarra-Flores v. Gonzales, 439 F.3d 614, 619-20 (9th

Cir. 2006) (insufficient evidence that alien knowingly and voluntarily accepted

voluntary departure where record did not contain the voluntary departure form and

alien’s testimony suggested that he accepted return due to misrepresentations by

immigration authorities).

      Lopez-Mendez’s related due process claim fails for lack of prejudice. See id.


                                         2                                   16-70642
at 620-21.

      PETITION FOR REVIEW DENIED.




                             3      16-70642